          Case: 1:16-cv-06946 Document #: 42 Filed: 08/23/21 Page 1 of 2 PageID #:117




                                 UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                     219 SOUTH DEARBORN STREET
                                        CHICAGO, ILLINOIS 60604
THOMAS G. BRUTON
      CLERK                                                                                    312-435-6860



                                               August 23, 2021

  Mark A. Heftman                                          Jack J. Casciato
  Law Office of Daniel E Goodman, LLC                      Clifford Law Offices
  9701 W. Higgins Road, Suite 601                          120 N. LaSalle Street
  Rosemont, IL 60018                                       Suite 3600
  mark@danielgoodmanlaw.com                                Chicago, IL 60602
                                                           jjc@cliffordlaw.com
  Daniel E. Goodman
  Goodman & Witanen                                        Jessica K. Velez
  1030 West Higgins Road                                   Johnson & Bell, ltd.
  Suite 365                                                33 W. Monroe Street
  Park Ridge, IL 60068                                     Suite 2700
                                                           Chicago, IL 60603
  Robert M. Burke                                          velezj@jbltd.com
  Johnson & Bell, Ltd.
  33 West Monroe Street                                    Michael J. Linneman
  Suite 2700                                               Johnson & Bell, Ltd.
  Chicago, IL 60603                                        33 West Monroe Street
  burker@jbltd.com                                         Suite 2700
                                                           Chicago, IL 60603
  Helena M. Jorgensen                                      linnemanm@jbltd.com
  Johnson & Bell, Ltd.
  33 West Monroe Street
  Suite 2700
  Chicago, IL 60603
  jorgensenh@jbltd.com

            In re: Tim Nichols v. Target Corporation
            Case No. 16-cv-06946

  Dear Counsel:

            I have been contacted by Judge Andrea R. Wood, who presided over the above-mentioned
  case.

          Judge Wood has informed me that it has been brought to her attention that while she presided
  over this case she or her spouse owned stock in Target Corporation. Judge Wood no longer had any
  financial interest in Target Corporation after November 4, 2016. The case was subsequently resolved
  through a settlement and dismissed by stipulation of the parties on March 29, 2017. Judge Wood’s
  financial interest neither affected nor impacted her decisions in the case. However, the stock
     Case: 1:16-cv-06946 Document #: 42 Filed: 08/23/21 Page 2 of 2 PageID #:118



ownership would have required recusal under the Code of Conduct for United States Judges. Thus,
Judge Wood directed that I notify the parties of the conflict.

         Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides
the following guidance for addressing grounds for disqualification that are not discovered until after
a judge has participated in a case:

        [A] judge should disclose to the parties the facts bearing on disqualification as soon
        as those facts are learned, even though that may occur after entry of the decision.
        The parties may then determine what relief they may seek and a court (without the
        disqualified judge) will decide the legal consequence, if any, arising from the
        participation of the disqualified judge in the entered decision.

Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral
argument, the Committee explained that “[s]imilar considerations would apply when a judgment
was entered in a district court by a judge and it is later learned that the judge was disqualified.”

        With Advisory Opinion 71 in mind, you are invited to respond to Judge Wood’s disclosure
of a conflict. Should you wish to respond, please submit your response on or before September 23,
2021. Any response will be considered by another judge of this court without the participation of
Judge Wood.

                                                          Sincerely,



                                                          Clerk of Court
